Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 1 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PharmacyChecker.com LLC, Civil Action No. 7:19-cv-07577-KMK
Plaintiff, fPrepesed} Stipulated Protective

Order Governing the Production
and Exchange of Confidential
Information

Vs.

National Association of Boards of

Pharmacy et al., Judge Kenneth M. Karas
Defendants. Magistrate Judge Paul E. Davison

 

 

The parties to the above-captioned matter (the “Action”), through their
undersigned counsel of record, stipulate and agree under Rule 26(c) of the Federal
Rules of Civil Procedure, and the Court hereby ORDERS upon a finding of good cause,
that this Stipulated Protective Order shall govern the disclosure and use of confidential
and privileged information in this Action.

In general, this Stipulated Order provides for the following categories of
information: non-confidential material, Confidential Material; Highly Confidential
Material; and Outside Counsel Eyes Only Material. Each of these categories of
information shall be treated differently in accordance with the provisions of this
Stipulated Order. In the event of disagreement between the parties regarding the
designation of particular information, the parties shall meet and confer prior to

seeking judicial relief.

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 2 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 2 of 31

DEFINITIONS

1. Parties. The term “party” means a plaintiff or defendant in this Action,
including the officers, directors, and principals acting on behalf of a corporate party.
“Parties” means any combination of plaintiffs or defendants in this Action, including
the officers, directors and principals acting on behalf of corporate parties. For the
avoidance of doubt, the term “party” is limited to plaintiffs or defendants named in
this Action.

2. Non-Parties. The term “non-party” means any individual, corporation,
association, or other natural person or entity that is not a party to the Action.

3. Discovery Material. All documents, items, or other information
(regardless of the medium or manner generated, stored, or maintained) including
testimony transcripts, and tangible things that are produced or generated in
disclosures or responses to discovery in this Action. This includes any material
produced, filed, or served by any Party or Non-Party in this Action, or any information
included in such material. Discovery Material may include, but is not limited to,
deposition testimony and transcripts, answers to interrogatories, responses to
requests for admission, documents, and tangible things. The term “document” is
intended to be comprehensive and includes any and all materials in the broadest
sense contemplated by Rule 34 of the Federal Rules of Civil Procedure, Rule 26.3 of
the Local Civil Rules of the Southern District of New York, and Federal Rule of

Evidence 1001,

 
Case 7:19-cv-07577-KMK-PED Document181 Filed 08/31/21 Page 3 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 3 of 31

4, Privilege. The term “privilege” means the attorney-client privilege, the
work-product doctrine, the common-interest doctrine, or any other privilege,
protection, or immunity recognized by law.

5. Confidential Material. The term “Confidential Material” means
confidential or proprietary business, commercial, research, personnel, product, or
financial information (regardless of how it is generated, stored, or maintained),
including but not limited to (a) information which law or contract requires the
equivalent of “Confidential” treatment as set forth in this Stipulated Protective
Order; (b) research,_technical, commercial, or financial information that the
Designating Party has maintained as confidential; (c) medical information concerning
any individual; (d) personal identifying information that can be used to distinguish
or trace an individual's identity, either alone or when combined with other personal
or identifying information that is linked or linkable to a specific individual,; (e)
personnel or employment records; (f); or (g) any information that should not be
available to the public.

6. Highly Confidential Material. The term “Highly Confidential Material”
means extremely sensitive Confidential Information (regardless of how it is
generated, stored, or maintained) that (a) is the subject of reasonable efforts to
maintain its secrecy; (b) is sufficiently valuable and secret to afford potential or
actual advantage over others; (c) is of a nature that its disclosure to existing or
potential customers or competitors would cause injury to the business, commercial,

competitive, or financial interests of the Designating Party, including tax returns or

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 4 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 4 of 31

filings (including attached schedules and forms) (d) information that reveals trade
secrets, and/or (e) which law or contract requires the equivalent of “Highly
Confidential” treatment as set forth in this Stipulated Protective Order.

7. Outside Counsel Eves Only Material. The term “Outside Counsel Kyes
Only Material” means information (regardless of how it is generated, stored, or
maintained) that contains highly competitive or highly sensitive information that the
Designating Party reasonably and in good faith believes is either (a) Confidential or
Highly Confidential Material that contains information that may disclose the
Producing Party’s current or future business, pricing or advocacy strategies or
decisions, or (b) Highly Confidential Material that could cause competitive or
institutional harm (other than liability in this case) to the Designating Party if shared
with in-house counsel for the Receiving Party.

8. Designating Party. A Party or Non-Party that designates Discovery
Material as “Confidential,” “Highly Confidential,” or “Outside Counsel Eyes Only.”

9. Producing Party. A Party or Non-Party that produces Discovery
Material in this Action.

10. Receiving Party. A Party that receives Discovery Material from a
Producing Party.

11. Protected Material. Confidential Material, Highly Confidential Material
and Outside Counsel Eyes Only Material are collectively referred to as “Protected

Material.”

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 5 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 5 of 31

GENERAL PROVISIONS

12. Scope. This Stipulated Protective Order governs all Discovery Material.

(a) Designated Protected Material. A Designating Party may
designate Discovery Material as Confidential, Highly Confidential, or Outside
Counsel Eyes Only Material and that material must be treated in accordance
with the provisions of this Stipulated Protective Order.

(b) <A Designating Party will not make confidentiality designations
for an improper purpose (e.g. to impair case development or impose
unnecessary burdens on other Parties). A Designating Party will take care to
limit any such designation to specific material that qualifies under the
appropriate confidentiality designation. Notwithstanding the foregoing, the
Parties recognize that document review using technological means may result
in the use of higher confidentiality designations than otherwise appropriate.
The Parties agree to work together on an as-needed (and by document or
category or type of document) basis to address any potential over (or under)
designation of Protected Material.

13. Designation of Protected Material. A Party or Non-Party designating —
Discovery Material as Confidential, Highly Confidential, or Outside Counsel Kyes
Only shall mark each page of the document containing such material as
“Confidential,” “Highly Confidential,” or “Outside Counsel Eyes Only.” If all or a
portion of written discovery responses are entitled to protection under this Order,

then the entire response may be designated as “Confidential” or “Highly

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 6 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 6 of 31

Confidential,” or “Outside Counsel Eyes Only,” provided, however, following service
of such responses and upon request of the Receiving Party, the Parties (and Non-
Parties, to the extent applicable) will meet and confer regarding whether certain
portions of those responses are not Protected Material and memorialize any
agreement in writing.

14. Qbiections to Confidentiality Designations or Treatment. A Party or
Non-Party may at any time, in good faith, object to the designation of any document
or specific information as “Confidential,” “Highly Confidential” or “Outside Counsel
Eyes Only” Material, by stating its objection in writing (¢.g., by e-mail) to the Party or
Non-Party making the designation that specifies by Bates (document control) number
the document or information challenged for that document. All objections shall include
a statement of the legal or factual basis for each objection. The Parties (and Non-
Parties, to the extent applicable) shall meet and confer to discuss the objection within
fourteen (14) days. If the Parties (and Non-Parties, to the extent applicable) cannot
reach agreement as to the designation, the objecting Party may move the Court for an
order determining whether such material has been properly designated. The
Designating Party or Non-Party shall bear the burden of persuading the Court that
the designated material is either Confidential Material, Highly Confidential Material,
or Outside Counsel Eyes Only Material. Pending a decision from the Court, the
challenged documents shall be treated as having been properly designated by the
Producing Party. Nothing in this paragraph shall restrict the ability of any Party to

challenge confidentiality designations based on asserted commonality of readily

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 7 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page / of 31

identifiable documents within specific categories or the ability of any party to contest
such categorical challenges on any ground.

15. Nothing in this Order prohibits a Party from producing responsive
material for inspection under Fed. R. Civ. P. 34, under such terms and conditions as
may be mutually agreeable to the Parties if a Producing Party chooses to respond via
inspection.

DISCLOSURE OF PROTECTED MATERIAL

16. Confidential Material. Confidential Material may be disclosed only to:

(a) the Parties’ principals, officers, managers, or employees as
necessary to assist the Outside Counsel with this litigation;

(b) the Parties’ in-house counsel, and in-house counsel’s legal,
investigative, technical, administrative, and other support staff, who are
directly involved or assisting in this Action;

(c) for any Party with no in-house counsel, one designated outside
counsel who regularly serves in that capacity and its legal, administrative,
information technology, and other support staff, who are directly involved or
assisting in this Action. For avoidance of doubt, this designated outside
counsel is in addition to the Party’s Counsel of Record;

(d) the Parties’ Counsel of Record, which shall mean the Parties’
outside counsel who have appeared on behalf of a Party in this Action, and the
partners, associates, contract attorneys, staff attorneys, paralegals, and

clerical and support personnel working under the direct supervision of such

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 8 of 31

Case 7:19-cv-07577-KMK-PED Document1i79 Filed 08/30/21 Page 8 of 31

counsel who are directly involved or assisting in this Action (including outside
vendors or contractors, such as vendors engaged in one or more aspects of
copying, organizing, filing, coding, converting, storing or retrieving data or
designing programs for handling data connected with this Action, including
the performance of its duties in relation to a computerized litigation support
system, acting under the direction of such counsel, whether or not the work of
such vendors is directly supervised);

(e) the Court and all persons assisting the Court in the Action,
including clerks, special masters, mediators, court reporters and
videographers and their staff;

(f) persons retained as outside consultants or outside experts by any
Party for the purposes of this Action and principals and employees of the firms
with which consultants or experts are associated and who are directly involved
or assisting in this Action;

(g) any witness during the course of discovery or other proceeding in
this Action so long as it is stated on the face of the Confidential Material being
disclosed that the witness to whom a party is seeking to disclose the document
was either an author, recipient, or otherwise involved in the creation of the
document. Where it is not stated on the face of the document being disclosed
that the witness to whom a party is seeking to disclose the document was either
an author, recipient, or otherwise involved in the creation of the document, the

party seeking disclosure may nonetheless disclose the document to the witness,

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 9 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 9 of 31

provided that: @ the party seeking disclosure has a reasonable basis for
believing that the witness in fact received or reviewed the document, or (ii) the
witness’s statements, communications, or actions are expressly mentioned,
discussed, or referred to by actual name in the material as indicated on its face,
and the witness is or has been employed by or affiliated with the designating
party. Nothing herein shall prevent disclosure at a deposition of a document
designated as Confidential to the officers, directors, and managerial level
employee, nor to any other employee or consultant who has or had access to
the document in the scope of their employment or engagement of the party
producing such document, or to any employee of such party who has access to
such information in the ordinary course of such employee’s employment.

(h) and any person hereafter agreed to in writing by the Producing
Party or by further order of the Court
17. Highly Confidential Material. Unless otherwise indicated in this

Stipulated Protective Order, Highly Confidential Material may be disclosed only to:

(a) the Parties’ in-house counsel, and in-house counsel’s
legal, investigative, technical, administrative, and other support staff, who are
directly involved or assisting in this Action;

(b) for any Party with no in-house counsel, one designated outside
counsel who regularly serves in that capacity and its legal, administrative,

information technology, and other support staff, who are directly involved or

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 10 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 10 of 31

assisting in this Action. For avoidance of doubt, this designated outside
counsel is in addition to the Party’s Counsel of Record;

(c) the Parties’ Outside Counsel of Record, which shall mean the
Parties’ outside counsel who have appeared on behalf of a Party in the Action,
and the partners, associates, paralegals, and clerical and support personnel
working under the direct supervision of such counsel who are directly involved
or assisting in this Action (including outside vendors or contractors, such as
vendors engaged in one or more aspects of copying, organizing, filing, coding,
converting, storing or retrieving data or designing programs for handling data
connected with this Action, including the performance of its duties in relation
to a computerized litigation support system, acting under the direction of such
counsel, whether or not the work of such vendors is directly supervised);

(ad) the Court and all persons assisting the Court in the Action,
including clerks, special masters, mediators, court reporters, and
videographers and their staff;

(e) persons who are retained by any Party in connection with this
Action as outside consultants or outside experts, and principals and employees
of the firms with which these consultants or experts are associated and who
are directly involved in this litigation, to the extent that such disclosure is
necessary for purposes of preparation for discovery, motion practice,

mediation, trial, or appeal in this Action;

10

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 11 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 11 of 31

(f) a fact witness being questioned as a subject-matter expert during
a deposition, mediation, arbitration or at trial, but only during, and not prior
to; the aforementioned proceedings and only documents relating to the subject
matter of his or her expertise. Any such witness must execute the
Acknowledgment attached as Exhibit A before being shown Protected
Material. Any Receiving Party intending to use any such document must
identify any such documents by bates number at least 3 days prior to
disclosure, and meet and confer with the Producing Party over any objections
to said disclosure.

(g) any witness during the course of discovery or other proceeding
in this Action so long as it is stated on the face of the Highly Confidential
Material being disclosed that the witness to whom a party is seeking to disclose
the document was either an author, recipient, or otherwise involved in the
creation of the document. Where it is not stated on the face of the document
being disclosed that the witness to whom a party is seeking to disclose the
document was either an author, recipient, or otherwise involved in the creation
of the document, the party seeking disclosure may nonetheless disclose the
document to the witness, provided that (i) the party seeking disclosure has a
reasonable basis for believing that the witness in fact received or reviewed the
document, or (ii) the witness’s statements, communications, or actions are
expressly mentioned, discussed, or referred to by actual name in the material

as indicated on its face, and the witness is or has been employed by or affiliated

11

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 12 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 12 of 31

with the designating party. Nothing herein shall prevent disclosure at a
deposition of a document designated as Highly Confidential to the officers,
directors, and managerial level employee, nor to any other employee or
consultant who has or had access to the document in the scope of their
employment or engagement of the party producing such document, or to any
employee of such party who has access to such information in the ordinary
course of such employee’s employment.

(h) any person to whom disclosure is agreed to in writing by the
Producing Party, or as further ordered by the Court
18. Outside Counsel Eyes Only Material. Outside Counsel Eyes Only

Material shall only be disclosed to:

(a) the Parties’ Outside Counsel of Record, which shall mean the
Parties’ outside counsel who have appeared on behalf of a Party in the Action,
and the partners, associates, paralegals, and clerical and support personnel
working under the direct supervision of such counsel who are directly involved
or assisting in this Action (including outside vendors or contractors, such as
vendors engaged in one or more aspects of copying, organizing, filing, coding,
converting, storing or retrieving data or designing programs for handling data
connected with this Action, including the performance of its duties in relation to
a computerized litigation support system, acting under the direction of such

counsel, whether or not the work of such vendors is directly supervised);

12

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 13 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 13 of 31

(b) the Court and all persons assisting the Court in the Action,
including clerks, special masters, mediators, court reporters, and
videographers and their staff;

(c) persons who are retained by any Party in connection with this
Action as outside consultants or outside experts, and principals and employees
of the firms with which these consultants or experts are associated and who
are directly involved in this litigation, to the extent that such disclosure is
necessary for purposes of preparation for discovery, motion practice,
mediation, trial, or appeal in this Action;

(d) any witness during the course of discovery or other proceedings
in this Action so long as it is stated on the face of the Outside Counsel’s Kyes
Only Material being disclosed that the witness to whom a party is seeking to
disclose the document was either an author, recipient, or otherwise involved in
the creation of the document. Where it is not stated on the face of the document
being disclosed that the witness to whom a party is seeking to disclose the
document was either an author, recipient, or otherwise involved in the creation
of the document, the party seeking disclosure may nonetheless disclose the
document to the witness, provided that the party seeking disclosure has a
reasonable basis for believing that the witness in fact received or reviewed the
decument, or Gi) the witness’s statements, communications, or actions are
expressly mentioned, discussed, or referred to by actual name in the material

as indicated on its face, and the witness is or has been employed by or affiliated

13

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 14 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 14 of 31

with the designating party. Nothing herein shall prevent disclosure at a
deposition of a document designated as Outside Counsel’s Eyes Only Materials
to the officers, directors, and managerial level employee, nor to any other
employee or consultant who has or had access to the document in the scope of
their employment or engagement of the party producing such document, or to
any employee of such party who has access to such information in the ordinary
course of such employee’s employment.
(e) a fact witness being questioned as a subject-matter expert during
a deposition, mediation, arbitration or at trial, but only during, and not prior
to; the aforementioned proceeding and only documents relating to the subject
matter of his or her expertise. Any such witness must execute the
Acknowledgment attached as Exhibit A before being shown Protected
Material. Any Receiving Party intending to use any such document must
identify any such decuments by bates number at least 3 days prior to
disclosure, and meet and confer with the Producing Party over any objections
to said disclosure;
(f) any person to whom disclosure is agreed to in writing by the
Producing Party, or as further ordered by the Court.
19. Before any Protected Material is disclosed to the persons identified
above in Paragraphs 16(a), (b), (f), or (h); 17(a), (b), (e) or (; or 18(©) or (e), such persons
shall be provided with a copy of this Stipulated Protective Order and shall execute the

Acknowledgment of Stipulated Protective Order attached as Exhibit A. Nothing in this

14

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 15 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 15 of 31

paragraph prohibits the Producing Party to request that a person to whom Protected
Material is to be disclosed review this Stipulated Protective Order and execute the
Acknowledgement of Stipulated Protective Order attached as Exhibit A. Outside
counsel shall retain the original copies of executed Acknowledgement forms and need
not disclose who has executed them during the course of this Action, unless the Court

orders otherwise.

21. Nothing in this stipulated Protective Order shali limit the ability of any

Party or Non-Party to disclose to any person its own Protected Material produced or
designated in this Action.

22. Limited Purpose. Unless otherwise agreed-to by all of the Parties or Non-
Parties bound or affected by this Order, or further ordered by the Court, Discovery
Material produced in this Action, including Protected Material, may be used only in
this Action, and may not be used in any other action, proceeding, arbitration, or for any
other purpose.

23, All Protected Material shall be kept in a secure location that is under
the control of a person authorized by this Stipulated Protective Order to receive such
information. The Receiving Party shall use commercially reasonable measures to
protect the Protected Material from breach, unauthorized access, or improper

disclosure.

15

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 16 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 16 of 31

USE OF PROTECTED MATERIAL BY A PARTY IN THIS ACTION

24.  Depositiong. From the date of a deposition until sixty (60) business days
after receipt of a final deposition transcript, such transcript shall be deemed Outside
Counsel Eyes Only in accordance with this Stipulated Protective Order unless the
Parties otherwise agree. Absent a timely written designation (or other agreement
between the Parties as to timing) of some or all of the final transcript as Confidential
Material or Highly Confidential Material, this presumptive designation shall lapse. The
Parties agree that, except in unique circumstances, an entire transcript will not
ordinarily satisfy the criteria for Protected Material. The designation by a Party or Non-
Party of a transcript, exhibit, or videotape (or any portion of these) as Confidential
Material or Highly Confidential Material shall be made in writing and served upon all
counsel of record and the relevant court reporter. Any designation of a transcript (or
portion thereof) shall be treated as a designation of the deposition’s video, or portion
thereof, and vice-versa.

24, Filings. This Stipulated Protective Order does not, by itself, authorize the
filing of any document under seal. A Receiving Party who seeks to file with the Court
any document that contains Protected Material shall follow the procedures of this
Court for filing documents conditionally under seal. The Designating Party will have
the obligation to file a motion to permanently seal the documents pursuant to
applicable rules.

25. Hearings: If any Party anticipates using Protected Material at any

hearing or pre-trial proceeding it will arrange to meet and confer with the Designating

16
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 17 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 17 of 31

Party not less than seven days before the hearing to negotiate a proposal for Court
approval addressing the treatment of the Protected Material at the hearing, such as by
filing the Protected Material under seal with the Court and referencing the sealed filing
at the hearing. Should the Designating Party and the Party seeking to use the
Protected Materials at any hearing or pre-trial proceeding fail to agree on a proposal
addressing the use of the Protected Material, they may seek resolution from the Court
at or prior to the hearing. Any Designating Party may object to the offering of or
reference to Protected Material at a hearing if these procedures have not been followed,
and a Designating Party may seek appropriate relief from the Court.

26. Examination of Witnesses. The use of Protected Material at any
deposition is subject to the limitations on disclosure provided in Paragraphs 16, 17,
and 18. If a deposition witness is examined concerning Protected Material, the
Designating Party or Non-Parties bound or affected by this Order shall have the right
to exclude from the portion of the examination concerning such material any person
not authorized in accordance with Paragraphs 16, 17, and 18 to have access to such
material.

27, Discovery Material. If Protected Material is included in written answers
to discovery requests of any kind, the portions of such answers or responses that
contain the Protected Material shall be marked in accordance with their designations
as Confidential, Highly Confidential, and/or Outside Counsel Eyes Only.

28. ‘Trial. No fewer than thirty (80) days before the date upon which the

Parties are directed to submit a Joint Pretrial Order in this Action, the Parties shall

7

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 18 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 18 of 31

meet and confer to negotiate a proposal for Court approval addressing the treatment
of Protected Material at trial. To the extent the Parties fail to agree on a proposal
addressing the use of such Protected Material at trial, they may submit alternative
proposals to the Court for resolution.

REQUEST FOR CURE OF UNAUTHORIZED DISCLOSURES

29. Any Party or Non-Party (or counsel to any Party or Non-Party) that
becomes aware of any unauthorized disclosure of Protected Material or any breach of
this Stipulated Protective Order shall promptly give notice to the Party or Non-Party
that produced or supplied the Protected Material of such circumstances. Upon receipt
of such notice, the Party or Non-Party that produced or supplied the Protected
Material may seek such other relief as is appropriate. In any event, the Party or Non-
Party that made the unauthorized disclosure shall immediately use its best efforts to
retrieve such information and to prevent further disclosure. A Party or Non-Party may
seek relief for any unauthorized disclosure of Protected Material or any breach of this
Stipulated Protective Order, including seeking sanctions and other penalties for
contempt of court.

30. Any Party or Non-Party (or counsel to any Party or Non-Party) that is
subject to a data breach or incident that results in the unauthorized access,
distribution, or disclosure of Protected Material shall be responsible to the Producing
Party for any damages resulting from the incident. Receiving Parties shall take
reasonable steps to ensure the security and protection of Protected Material produced

in the course of the litigation.

18

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 19 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 19 of 31

SUBPOENAS COMMANDING PRODUCTION OF PROTECTED MATERIAL

31. If, at any time, any Protected Material in the possession, custody or
control of any Party or person other than the Designating Party is subpoenaed or
requested by any court, administrative agency, legislative body or other person or
entity, before producing any such Protected Materials, the Party or person to whom
the subpoena or request is directed shall provide prompt written notice (including,
but not limited to, by e-mail) to the original Designating Party or Non-Party. Within
ten (10) days of notice, the Designating Party or Non-Party shall inform the
subpoenaed Party either that it does not object to production of the Protected Material
or that it will seek a court order or other formal relief to prevent the production.
Should the Designating Party or any Non-Party or third party in intervention oppose
the request for production of such documents or materials, the Party or person to
whom the subpoena or request is directed shall not take any position concerning the
propriety of such request or subpoena or the discoverability of the information sought
that is adverse to the Designating Party or Non-Party unless otherwise ordered by a
court of competent jurisdiction, and shall not produce any of the subpoenaed material
until the matter is resolved by the court. Other than the obligation to comply with
these requirements, this Stipulated Protective Order is not intended to affect a

Party’s or other person’s obligation to respond to such a subpoena or request. The

19

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 20 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 20 of 31

Designating Party or Non-Party shall bear the burden and expense of seeking
protection for its Protected Material.
PRODUCTION OF PROTECTED MATERIAL WITHOUT DESIGNATION

32. The production of Protected Material without the appropriate designation
as Confidential, Highly Confidential, or Outside Counsel Eyes Only Material, as the
case may be, shall not be deemed a waiver or impairment of any claim of protection of
the confidential nature of any such material. Upon a Party or Non-Party’s discovery
that its information was not correctly designated, that Party or Non-Party shall
provide notice to the other Parties that the information was inappropriately
designated. The Producing Party or Non-Party shall then have twenty (20) business
days in which to re-designate the information and produce a replacement copy of the
re-designated document with the appropriate confidentiality mark. The document
shall be produced with an overlay load file referencing the original Bates number and
including metadata field indicating the confidential status of the document. If the
reproduced document is stamped with a new Bates number, the load file shall include
a cross-reference field to the original Bates number. If an inadvertently-omitted
Confidential, Highly Confidential, or Outside Counsel Eyes Only designation is first
claimed by the Producing Party during the course of a deposition, hearing or proceeding
in which such Protected Material is disclosed as though no designation had been made,
it must be treated immediately going forward as though that Confidential, Highly
Confidential, or Outside Counsel Eyes Only designation had been previously made.

The Producing Party or Non-Party of such Protected Material shall then have twenty

20

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 21 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 21 of 31

(20) business days in which to re-designate the information and produce a
replacement copy of the re-designated document with the appropriate confidentiality
mark.

33. Additionally, woon notice that any Protected Material has not been
appropriately designated and upon receipt of the re-produced document with the
appropriate confidentiality stamp, the Party receiving such notice shall return or
destroy allincorrectly marked Protected Materials. Upon notice, the Receiving Party
shall make a reasonable, good-faith effort to ensure that any analyses, memoranda,
or notes that were generated based upon such material before its re-designation shall
immediately be treated in conformity with any such re-designation. The Receiving
Party shall thereafter treat the documents consistent with the re-designated level of
confidentiality. No Party is deemed to violate this Stipulated Protective Order if, prior
to notification of any re-designation, Protected Material has been disclosed or used in
a manner inconsistent with the later designation. If such Protected Material became
a part of the public record prior to notice of request to change its designation, it is the
responsibility of the Party or Non-Party who changed the designation to move the
Court for appropriate relief.

84. Regardless of when the re-designation occurs, the Receiving Parties may

challenge the re-designation under the procedures set forth herein.

PRODUCTION OF PRIVILEGED, PROTECTED, OR OTHER
MATERIAL IMMUNE FROM DISCOVERY

35. The inadvertent production by any Party or Non-Party of any documents

or material constituting or containing attorney-client privileged information, attorney

al

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 22 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 22 of 31

work product or other information privileged or protected from disclosure (“Privileged
Material”), as well as challenges to any such claim of privilege or work-product, shall
be governed by Rule 26 of the Federal Rules of Civil Procedure and Rule 502 of the
Federal Rules of Evidence.

36. Ifa Producing Party becomes aware that it has inadvertently produced
Privileged Material, the Producing Party will promptly notify each Receiving Party
in writing of the inadvertent production. Within 10 business days of receipt of such
notice, each Party to which such notice is directed: (a) must return, sequester, or
destroy the Privileged Material and any copies; (b) must not use or disclose the
Privileged Material until the claim is resolved; (c) must take reasonable steps to recall
the Privileged Material if the Party disclosed it before being notified; and (d) must
provide a written certification of counsel that all such Privileged Material has been
returned, sequestered, or destroyed. Any notes or summaries referring or relating to
any such Privileged Material shall be destroyed or sequestered within the ten (10)
business day period provided for.

37. Ifa Receiving Party receives materials that reasonably appear to be
subject to attorney-client privilege, the common interest privilege, work product
protection, or otherwise protected by a discovery privilege or immunity, the Receiving
Party must refrain from further examination of the materials that may be privileged
or protected, and shall immediately notify the Producing Party, in writing, that the

Receiving Party possesses such material.

22

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 23 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 23 of 31

38. Within 10 business days of the notification that Privileged Material has
been returned, sequestered or destroyed, the Party asserting privilege shall produce
a privilege log with respect to the Privileged Material setting forth all of the
information required under Federal Rule of Civil Procedure 26(b)(5)(A)Gi).

39. Nothing herein shall prevent the Receiving Party from challenging the
propriety of the attorney-client privilege or work product immunity or other applicable
privilege designation by submitting a challenge to the Court. If the underlying claim
of privilege or protection is contested, the Parties shall comply with Federal Rule of
Civil Procedure 26(b)(5)\(B) and the Receiving Party may promptly seek a judicial
determination of the matter pursuant to that rule (a “Privilege Motion”). Any Privilege
Motion shall not assert as a ground for granting the motion the fact or circumstance
of the production of the Privileged Material claimed to be privileged, nor shall the
Receiving Party be able to utilize the contents learned from the Privileged Material to
challenge the privilege designation.

40. The Party asserting privilege retains the burden of establishing the
privileged or protected nature of any Privileged Material. Nothing herein shall limit
the right of any Party to petition the Court for an in camera review of the Privileged
Material.

MISCELLANEQUS PROVISIONS
41. Nothing contained in this Stipulated Protective Order shall be construed

as an admission that any document or information, or any testimony relating to such

23
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 24 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 24 of 31

document or information, is or would be admissible in evidence in this Action or in
any other proceeding.

42. Nothing contained in this Stipulated Protective Order shall affect the
rights of the Parties or Non-Parties to object to discovery, nor shall it relieve a Party
or Non-Party of its obligation to properly respond or object to discovery requests, nor
shall it preclude any Party or Non-Party from seeking further relief or protective
orders from the Court as may be appropriate under the Federal Rules of Civil
Procedure.

43, Nothing contained in this Stipulated Protective Order shall be construed
as authorizing or requiring a Party to disobey any law, including any court order, or
any information request or subpoena from any federal or state regulatory agency.

44, The Parties reserve all rights to apply to the Court for any order
modifying this Stipulated Protective Order. Any Party or Non-Party requiring further
confidentiality protection may petition the Court for a separate order governing
disclosure of its information.

45. Nothing contained in this Stipulated Protective Order shall affect the
ability of the Parties to alter by agreement the time periods set forth in this
Stipulated Protective Order.

46. When serving subpoenas on Non-Parties, a copy of this Stipulated
Protective Order shall be included with the subpoena.

47. The provisions of this Stipulated Protective Order shall survive the

conclusion of the Action. The Court expressly retains jurisdiction over this Action for

24

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 25 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 25 of 31

enforcement of the provisions of this Protective Order following the final resolution of
the Action.

48. This Protective Order shall be binding upon any future Party to the
Action.

CONCLUSION OF LITIGATION

49. Within sixty (60) calendar days after the resolution of the Action
(including final disposition of all appellate proceedings), all documents and copies of all
Discovery Material (other than exhibits of record) produced or supplied by a Party or
Non-Party that contain Protected Material shall be either returned to the Party or Non-
Party who produced or supplied the Protected Material, as the case may be, or
destroyed. Upon request of the Producing Party who supplied the Protected Material,
all Counsel of Record who received such Protected Material shall certify compliance
herewith and, if the Protected Material is required to be returned to the Producing —
Party rather than destroyed, shall return the same to counsel for the Producing Party.
The cost of the return of such Protected Material shall be borne by the Producing Party
absent an agreement of the Parties otherwise.

50. Notwithstanding the above requirements to return or destroy documents,
Counsel of Record may retain (1) attorney work product including e-mails with
attached documents, and (2) a complete set of all documents filed with the Court,
including those filed under seal. No recipient of Protected Material is expected to
search disaster recovery systems to comply with Paragraph 49. Any related Protected

Material shall continue to be protected under this Stipulated Protective Order.

25

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 26 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 26 of 31

51. This Stipulated Protective Order may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shali constitute

one and the same document.

SO ORDERED this 3! day of huguétaoe 1, by: x

KEN NETH M. KAAS
DISTRICT JUDGE

 

 

26

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 27 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 27 of 31

Dated: August 30, 2021
White Plains, New York

Respectfully submitted,

/s/ Rachel J. Adcox

Rachel J. Adcox (pro hac vice)
Jeny M. Maier

Melanie M. Kiser (pro hac vice)
AXINN, VELTROP & HARKRIDER LLP
1901 L Street N.W.
Washington, D.C. 20036
Telephone: (202) 721-5406
Facsimile: (202) 912-4701
radcox@axinn.com
jmaier@axinn.com
mkiser@axinn.com

Denise L. Plunkett

AXINN, VELTROP & HARKRIDER LLP
114 W 47th Street, 22nd Floor

New York, NY 10036

Telephone: (212) 728-2231

Facsimile: (212) 728-2201
dplunkett@axinn.com

Counsel for Defendant Alliance for Safe
Online Pharmacies

/s/ Erik T. Koons

Erik T. Koons (pro hac vice)
Jana I. Seidl (pro hae vice)
Timothy P. Singer (pro hac vice)
Baker Botts L.L.P.

700 K St. NW

Washington, DC 20001
Telephone: (202) 639-7973
Facsimile: (202) 585-1086

erik. koons@bakerbotts.com
jana.seidl@bakerbotts.com
timothy.singer@bakerbotts.com

Brian E. Casey

Barnes & Thornburg LLP
700 1st Source Bank Center
100 N. Michigan

South Bend, IN 46601

27

 

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 28 of 31
Case 7:19-cv-07577-KMK-PED Document179 Filed 08/30/21 Page 28 of 31

Telephone: (674) 237-1285
brian.casey@btlaw.com

Paul T. Olszowka

Barnes & Thornburg LLP
One North Wacker Drive
Chicago, IL 60606
Telephone: (312) 214-5612
Facsimile: (812) 759-5646
paul.olszowka@btlaw.com

Counsel for Defendant National Association of
Boards of Pharmacy

/s/ Leste E. John

Leslie KE. John (pro hac vice)
Elizabeth P. Weissert (pro hac vice)
BALLARD SPAHR LLP

1735 Market Street, 51st Floor
Philadelphia, PA 19103

Phone: 215-665-8500
john@ballardspahr.com
weisserte@ballardspahr.com

Jay N. Fastow

Justin W. Lamson
BALLARD SPAHR LLP
1675 Broadway, 19 FL.

New York, New York 10019
FastowJ@ballardspahr.com
LamsonJW@ballarspahr.com

Counsel for Defendant Partnership for Safe
Medicines

/s/ Barry Werbin
Barry Werbin

Nicholas G. Veliky
HERRICK, FEINSTEIN, LLP
2 Park Avenue

New York, New York 10016
Tel.: 212.592.1418
bwerbin@herrick.com
nveliky@herrick.com

28

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 29 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 29 of 31

Attorneys for Center for Safe Internet
Pharmacies Lid.

fs/ Aaron Gott

Aaron Gott (pro hac vice)

BONA LAW PC

4275 Executive Square, Suite 200
La Jolla, CA 92037

(858) 964-4589
aaron.gott@bonalawpc.com

/s/ James Lerner

BONA LAW PC

1330 Avenue of the Americas, Suite 23A
New York, NY 10019

(212) 634-6861
james.lerner@bonalawpc.com

Counsel for Plaintiff PharmacyChecker.com

29

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 30 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 30 of 31

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PharmacyChecker.com LLO, Civil Action No. 7:19-cv-07577-KMK

Plaintiff, Acknowledgement of Stipulated

Protective Order
vs.

Judge Kenneth M. Karas

National Association of Boards of Magistrate Judge Paul E. Davison

Pharmacy et al.,

Defendants.

 

 

The undersigned hereby acknowledges that he/she has read the Protective
Order dated , 2021, in the above-captioned action and attached hereto,
understands the terms thereof, agrees to be bound by its terms, and understands that
he/she will receive access to materials produced by the parties and other entities
which are confidential to their businesses and organizations and which may cause
competitive or other harm if utilized or disclosed outside of this litigation. The
undersigned submits to the jurisdiction of the United States District Court for the
Southern District of New York in matters relating to the Protective Order, and
understands that the terms of the Protective Order obligate the undersigned to use
Protected Material in accordance with the Protective Order solely for the purposes of
the above-captioned action, and not to disclose any such Protected Material to any
other person, firm or entity, or to utilize the Protected Material for any purpose other
than the above-captioned action. The undersigned acknowledges that violation of the

Protective Order may result in penalties for contempt of court.

30

 
Case 7:19-cv-07577-KMK-PED Document 181 Filed 08/31/21 Page 31 of 31
Case 7:19-cv-07577-KMK-PED Document 179 Filed 08/30/21 Page 31 of 31

Name:

 

Job Title:

 

 

Employer:

Business Address:

 

Date:

Signature:

 

31

 
